ICJ_056_FisheriesJurisdiction_DEU_ISL_1974-07-25_JUD_01_ME_06_FR.txt. 225

OPINION INDIVIDUELLE DE M. DE CASTRO

J'ai voté avec la majorité et j’ai exprimé les raisons de mon vote dans
mon opinion individuelle en l'affaire de la Compétence en matière de
pêcheries {Royaume-Uni c. Islande), qui mutatis mutandis s'appliquent
à la présente espèce. Je tiens cependant à ajouter les considérations
suivantes.

Dans la procédure orale, le Gouvernement de la République fédéraie
prie la Cour, dans la dernière de ses conclusions, de dire et juger que
l'Islande doit une réparation pour les actes des garde-côtes islandais
visant à gêner, par la menace ou l’emploi de la force, les navires de pêche
allemands (compte rendu du 28 mars 1974, p. 92). Dans le mémoire alle-
mand, il prie plus clairement la Cour de dire

«que la République de l’Islande est en principe responsable du tort
causé aux navires de pêche allemands par les actes illicites des garde-
côtes islandais relatés dans les paragraphes qui précèdent et a l’obli-
gation de réparer entièrement le préjudice que la République fédérale
d'Allemagne et ses ressortissants ont effectivement subi de ce fait»
(cinquième partie, par. 18).

Cette demande de la République fédérale pose à la Cour deux ques-
tions préalables qui doivent être examinées séparément.

Je ne vois pas comment la Cour pourra acquiescer à cette demande de
la République fédérale. La Cour n’a pas, dans un arrêt sur une affaire, à
formuler de déclarations de principe. Dire qu'un acte illicite, qui est la
cause de préjudices, donne lieu à l’obligation de réparer est un truisme. Il
n’est donc pas utile de le dire. Mais par cela même, le dire peut faire pen-
ser que la Cour a admis, du moins prima facie, l'existence des actes illi-
cites et des dommages.

Une demande de dédommagement, pour être recevable par un tribu-
nal, doit inclure une offre de preuves — des preuves sur la faute de l’in-
criminé, sur l'existence et le montant de chaque dommage; il faut consi-
dérer aussi une compensation possible des fautes ou dommages. C’est
après l'administration des preuves que la Cour peut s'assurer que les
conclusions sur l’indemnisation sont fondées en fait et en droit.

L'autre question à examiner concerne la compétence de ia Cour pour
considérer la demande de réparations.

Je dois dire, avant tout, qu’il ne me semble pas que la Cour ait à
trancher la question de la compétence avant de dire que la demande est
irrecevable. La Cour peut ne pas donner suite à la demande du fait
même qu’elle a été mal posée. La Cour a toujours compétence pour dé-

54
226 COMPETENCE PÊCHERIES (OP. IND. DE CASTRO)

cider qu’une demande n'est pas recevable en raison de sa formulation tout
à fait défectueuse.

Je crois aussi ne pas devoir cacher mes doutes sur la compétence de la
Cour pour examiner la question des réparations. J'hésite parce que je ne
vois pas comment on peut déduire de la clause compromissoire que la
tâche confiée à la Cour englobe la question des réparations. La clause a
été acceptée par l'Islande à contrecœur, et il semble que rien n'autorise à
l’interpréter d’une manière extensive. L’accord de 1961 est limité a l’éta-
blissement des zones de pêche; la clause compromissoire porte sur la
question (the matter) de l'élargissement. La Cour peut et doit statuer sur
l'élargissement. Peut-elle le faire aussi sur des questions connexes? Il me
semble que les dommages et préjudices invoqués par la République fédé-
rale ont une autre source que la question de l'élargissement. Le caractère
illicite des actes des garde-côtes islandais qu’on fait valoir pourrait être
déduit de ce qu'ils se sont produits les uns pendente litis et les autres sans
tenir compte de l’ordonnance de la Cour sur les mesures conservatoires.
Ils seraient nés non de l’inaccomplissement des obligations contractuelles
(découlant du même traité) mais ex delicto.

Il n’est pas aisé d'interpréter la clause compromissoire d’une manière
extensive. L’élargissement n’est pas la cause du préjudice. Les actes des
garde-côtes sont des faits nouveaux et non prévus au moment de l’accord.

Le vieux dictum selon lequel boni judicis est ampliare jurisdictionem n’est
pas applicable à la compétence de la Cour (Charte, art. 2, par. 7). Je
crois que la clause compromissoire des notes de 1961 ne doit pas être
interprétée de manière restrictive mais elle ne doit pas l’être non plus de
manière extensive: il faut s'en tenir au sens ordinaire des termes des notes
dans leur contexte et à la lumière de leur objet et de leur but (Convention
de Vienne sur le droit des traités, art. 31).

(Signé) F. DE CASTRO.

55
